     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26848 Page 1 of 20



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                           Case No.: 3:18-cv-00331-BEN-LL
12                                      Plaintiff,
                                                         ORDER ON:
13     v.                                                (1) MOTIONS IN LIMINE;
                                                         (2) MOTION FOR LEAVE TO FILE
14     MILLERCOORS LLC,
                                                         REPLY;
15                                    Defendant.         (3) MOTIONS TO SEAL
16
                                                         [ECF Nos. 379, 383, 424, 428, 431, 433]
17
18          For purposes of this decision, the Court assumes familiarity with the procedural
19    history and many disputed facts of the suit. Only a brief summary follows.
20    I.    FACTUAL AND PROCEDURAL BACKGROUND
21          Plaintiff Stone Brewing Company, LLC, (“Stone”) is a San Diego-based brewer
22    that has sold its Stone® beers nationwide for over two decades. Compl., ECF No. 1.
23    Molson Coors is a beer conglomerate that was formed after a series of mergers involving
24    Coors, Miller, and Canadian brewing giant, Molson. In the United States, Molson Coors
25    operates through its subsidiary, Defendant MillerCoors LLC (“MillerCoors”). Among
26    the dozens of brands in MillerCoors’ portfolio, MillerCoors has sold domestic lager
27    brand Keystone since 1989. Id. at 33.
28          The Keystone line of beers consists of Keystone, Keystone Ice, and Keystone
                                                     1
                                                                                3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26849 Page 2 of 20



1     Light. Opp’n, ECF No. 44, 1. Since its inception, MillerCoors and its predecessors have
2     sold “Keystone” sub-premium beer in cans with a primary KEYSTONE® mark and
3     prominent imagery of the Colorado Rocky Mountains. Compl., ECF No. 1, 8-9. From
4     1989 through today, Keystone cans have been updated from time to time but have always
5     prominently featured the KEYSTONE® mark. Opp’n, ECF No. 44, 1. In or around
6     April 2017, MillerCoors undertook efforts to ‘refresh’ its KEYSTONE image by
7     introducing an updated can and package design. Compl., ECF No. 1, 10. MillerCoors
8     also began acquiring various independent craft beer breweries like Saint Archer Brewing
9     Company through its craft beer holding entity, Tenth and Blake Beer Company, to
10    expand its holdings and reduce competition. Id. at 9-10.
11          MillerCoors’ ‘refreshed’ can design took “KEYSTONE” and separated “KEY” and
12    “STONE” onto separate lines. Mot., ECF No. 30, 10. Its ‘refreshed’ packaging
13    emphasized “STONE” rather than “KEYSTONE.” Id. Similar advertising campaigns
14    began to feature the redesigned Keystone can often accompanied by slogans or taglines
15    such as the August 2017 campaign “Hunt the STONE.” Id.
16          Since introducing the “refreshed” can and package design, Keystone Light has
17    gone from MillerCoors’ worst to its best-selling beer of the entire Keystone line. Id. at
18    10. At the same time, Stone noticed a discernable drop in its sales as current and
19    potential purchasers were allegedly confused by Keystone’s new can and packaging. Id.
20    at 11-14.
21          Stone moved for summary judgment on its trademark infringement claim, which
22    the Court denied. See Order, ECF No. 360. The Court determined “a triable issue
23    remains on the ‘critical question’ of the degree of similarity of the marks. Id. (citing
24    GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1205 (9th Cir. 2000). The Court also
25    denied Stone’s motion for summary judgment on MillerCoors’ counterclaims for
26    declaratory judgment that MillerCoors has (1) the right to use STONE and STONES to
27    advertise Keystone Beer, (2) not infringed on Stone’s mark based on its right to use that
28    mark, and (3) an “exclusive common law right to use STONE in connection with the sale
                                                    2
                                                                                 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26850 Page 3 of 20



1     of beer in the United States.” Order, ECF No. 360, 22. The Court granted Stone’s
2     motion for summary judgment with respect to MillerCoors’ laches counterclaim and
3     affirmative defense. Id. at 26. MillerCoors moved for summary judgment on the issue of
4     willful trademark infringement, Stone’s federal and state trademark dilution claims, and
5     MillerCoors’ laches counterclaim. The Court denied MillerCoors motion on each issue.
6     Id. at 32-40.
7            In preparation for trial, the Parties filed 15 Motions in Limine. Stone’s MIL, ECF
8     No. 383; MillerCoors’ MIL, ECF No. 379. The Court considers each motion in turn. To
9     the extent that an argument is not acknowledged in this Order, it is rejected.
10    II.    LEGAL STANDARD
11           Rulings on motions in limine fall entirely within this Court’s discretion. United
12    States v. Bensimon, 172 F.3d 1121, 1127 (9th Cir. 1999) (citing Luce v. United States,
13    469 U.S. 38, 41-42 (1984)). Evidence is excluded on a motion in limine only if the
14    evidence is clearly inadmissible for any purpose. Mathis v. Milgard Manufacturing, Inc.,
15    Case No. 16-cv-2914-BEN-JLB, 2019 WL 482490, at *1 (S.D. Cal. 2019). If evidence is
16    not clearly inadmissible, evidentiary rulings should be deferred until trial to allow
17    questions of foundation, relevancy, and prejudice to be resolved in context. See
18    Bensimon, 172 F.3d at 1127 (when ruling on a motion in limine, a trial court lacks access
19    to all the facts from trial testimony). Denial of a motion in limine does not mean that the
20    evidence contemplated by the motion will be admitted at trial. Id. Instead, denial means
21    that the court cannot, or should not, determine whether the evidence in question should be
22    excluded before trial. Id.; see also McSherry v. City of Long Beach, 423 F.3d 1015, 1022
23    (9th Cir. 2005) (rulings on motions in limine are subject to change when trial unfolds).
24    III.   STONE’S MOTIONS IN LIMINE NOS. 1-6 [ECF No. 383]
25           A.    Stone Motion No. 1 – Exclusion of Evidence or Argument that
                   MillerCoors Believed it had the Legal Right to use “Stone” or Relied on
26
                   any such Belief
27           Stone first requests the Court “preclude MillerCoors from introducing any
28    evidence or argument regarding its purported belief in its supposed common-law rights.”
                                                    3
                                                                                 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26851 Page 4 of 20



1     MIL, ECF No. 383, 9. In support, Stone contends that “MillerCoors asserts that it
2     believed it had a common-law right to use the STONES trademark but refused to allow
3     any discovery into the basis for that belief on [attorney-client] privilege grounds.” Id.
4     MillerCoors responds that its reliance on the historic use of STONE and STONES was
5     not the result of legal advice but rather “the understanding of the Keystone brand team
6     regarding MillerCoors’ historical use of STONE and STONES,” and that Stone sought
7     and received descriptions of legal advice concerning this issue during discovery. Opp’n,
8     ECF No. 388, 1-5 (emphasis in original). In sum, Stone’s primary argument is that
9     MillerCoors is attempting to use attorney-client privilege as both sword and shield. MIL,
10    ECF No. 383, 7 (citing Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir.
11    1992). MillerCoors responds that it is using attorney-client privilege as a shield, but that
12    “there is no corresponding sword [because] MillerCoors is not weaponizing any legal
13    advice.” Opp’n, ECF No. 388, 1.
14          “The privilege which protects attorney-client communications may not be used
15    both as a sword and a shield.” Chevron, 974 F.2d at 1162 (citing United States v.
16    Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)). Under certain circumstances,
17    withholding discovery by citing attorney-client privilege results in preclusion of an
18    advice of counsel defense at trial. See Columbia Pictures Indus. v. Krypton Broad. of
19    Birmingham, Inc., 259 F.3d 1186, 1196 (9th Cir. 2001) (citing William A. Schwarzer, et
20    al., Federal Civil Procedure Before Trial, 11:37 at 11-29 (2000)). For example, where a
21    defendant “puts at issue privileged communications by asserting a good faith belief that it
22    had common law rights, which was based at least in part on advice from its attorneys,”
23    evidence or argument about that belief may be excluded. Spin Master, Ltd. v. Zobmondo
24    Entm't, LLC, Case No. CV 06-3459 ABC PLAX, 2012 WL 8134011, at *3 (C.D. Cal.
25    Mar. 9, 2012).
26          Here, Stone’s Motion in Limine is too broad. It seeks exclusion of Keystone brand
27    team members who may not have relied on the opinion of counsel when formulating the
28    plan for the Keystone refresh, but instead, formulated their plan based on their
                                                    4
                                                                                 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26852 Page 5 of 20



1     understanding of Keystone’s historical use of STONE and STONES. This extends the
2     holding in Spin Master too far because it would exclude testimony that is not based on
3     legal advice. See 2012 WL 8134011, at *3. Because the motion is overbroad in its
4     exclusion of testimony that may be relevant, it is DENIED. See, e.g., Fresenius Med.
5     Care Holdings, Inc. v. Baxter, Int’l, Inc., Case No. C 03-1431 SBA(EDL), 2006 WL
6     1646113, at *3 (N.D. Cal. Jun. 12, 2006) (evidence is excluded on a motion in limine
7     only if it is inadmissible for any purpose). To the extent MillerCoors offers testimony at
8     trial that is based on undisclosed opinions of counsel, Stone may, of course, object.
9           B.     Stone Motion No. 2 – Reference to Certain Aspects of Private Equity
                   Investments in Stone
10
11          Stone seeks to exclude reference to the (1) identities and nationalities of investors
12    in its company and (2) amounts of money Stone’s founders took out of the company
13    following a recent injection of private equity. Reply, ECF No. 396, 4, n 2. MillerCoors
14    argues Stone is falsely touting itself as being “David to MillerCoors’ Goliath” and that
15    MillerCoors should be able to introduce evidence of substantial foreign investment and
16    question witnesses “about their financial interest in [Stone], their personal financial
17    interest in this lawsuit, and their personal and business interest in accepting investment
18    from private equity.” Opp’n, ECF No. 388, 6. MillerCoors interprets the Motion in
19    Limine too broadly.
20           Under Federal Rule of Evidence 403, evidence may be excluded where its
21    probative value is substantially outweighed by the danger of unfair prejudice or confusion
22    of the issues. Stone does not seek exclusion of the fact that it received private equity
23    investment or that its founders have a current financial stake in Stone, and therefore, the
24    outcome of this litigation. Reply, ECF No. 396, 3-4. Stone simply seeks exclusion of the
25    nationality of those private equity investors and amounts Stone’s founders took out of
26    their business as a result of that investment. Id. The probative value of such evidence is
27    substantially outweighed by the danger the jury will be confused by these issues if such
28    evidence is even relevant under Federal Rule of Evidence 401. See McKiver v. Murphy-
                                                    5
                                                                                 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26853 Page 6 of 20



1     Brown LLC, Case No. 7:14-CV-180-BR, 2018 WL 2093071, at *2 (E.D.N.C. Apr. 11,
2     2018) (prohibiting witness from referring to exports as “Chinese” or emphasizing
3     Chinese origin of corporate grandparent to avoid unfair prejudice); Reyes v. Aqua Life
4     Corp., Case No. 10-23548-CIV, 2012 WL 12892213, at *2 (S.D. Fla. Jul. 9, 2012)
5     (granting motion in limine to exclude evidence of wealth, net worth, and income of
6     defendant’s corporate owners).
7           Accordingly, the motion is GRANTED. MillerCoors may not reference the
8     nationality of Stone’s private equity investors or question Stone’s founders about the
9     amount of money they took out of the business following the private equity investment.
10          C.     Stone Motion No. 3 – Disclaimer of Actions and Statements of
                   Advertising Agencies
11
12          Stone contends that MillerCoors “should not be permitted to disclaim
13    responsibility for the statements and actions of the outside marketing agencies it hired to
14    perform much of the work on the Keystone rebrand.” MIL, ECF No. 382, 13.
15          Stone relies on In re ChinaCast Education Corporation Securities Litigation, a
16    Ninth Circuit decision, for the proposition that “the statements, knowledge, and actions of
17    [] agents are imputed to the corporation.” MIL, ECF No. 396, 5 (citing 809 F.3d 471,
18    476 (9th Cir. 2015) (emphasis added)). However, that case only determined that
19    knowledge could be imputed to a corporation, and significantly, the court declined to
20    hold as a matter of law that knowledge was imputed in that particular case. Moreover,
21    the Court agrees with MillerCoors that Stone’s request is overbroad. Stone asks the
22    Court to find “MillerCoors is charged with the work that Mekanism and Soulsight [two
23    advertising agencies] performed for the Keystone rebrand.” Reply, ECF No. 396, 5.
24    However, Stone “ha[s] not identified specific evidence that [it] wish[es] to exclude.”
25    Low v. Trump Univ., LLC, Case No. 10-cv-940-GPC-WVG, 2016 WL 6732110, at *11
26    (S.D. Cal. Nov. 15, 2016). Accordingly, Stone’s motion is DENIED. Stone may, of
27    course, inquire into the relationship between these advertising agencies and MillerCoors
28    during cross-examination to show knowledge should be imputed to MillerCoors.
                                                   6
                                                                                3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26854 Page 7 of 20



1           D.     Stone Motion No. 4 – Exclusion of Evidence for Stone’s Motive for
                   Filing Suit
2
3           Stone argues that pursuant to Federal Rules of Evidence 402 and 403, MillerCoors
4     should be prohibited from “arguing or introducing evidence regarding its speculative
5     theories on Stone’s motivation for filing suit.” MIL, ECF No. 382, 18. Stone also
6     specifically requests exclusion of MillerCoors’ trial exhibits DX2270, DX2252, and
7     DX2253. MillerCoors argues Stone’s motivation for filing suit may be relevant to
8     MillerCoors’ equitable defenses including estoppel and consent or acquiescence. Opp’n,
9     ECF No. 388, 16. While the Court is loath to allow this case to be engulfed in a sideshow
10    of whether this litigation is a marketing ploy, it denies the motion as overbroad.
11          Evidence regarding an alleged motive in filing suit may be relevant to
12    MillerCoors’ equitable defenses of estoppel and acquiescence. See Illinois Tool Works,
13    Inc. v. MOC Products Co., Inc., 946 F. Supp. 2d 1042, 1048 (S.D. Cal. 2012). “In
14    deciding the equitable defenses, the Court must ‘look at all of the particular facts and
15    circumstances of each case and weigh the equities of the parties.’” Id. (quoting
16    Aukerman Co. v. R.L. Chaides Constr. Co., 960 F.2d 1020, 1028 (Fed. Cir. 1992) (en
17    banc)). Here, MillerCoors may be able to show relevance of these documents to their
18    equitable defenses, and therefore, the motion is DENIED. Stone may make an
19    appropriate objection at trial if relevancy is not established when MillerCoors seeks to
20    admit such evidence.
21          E.     Stone Motion No. 5 – Exclusion of Evidence and Argument from the
                   “Undisclosed Coors Archive”
22
23          Stone argues “MillerCoors should be precluded from presenting any historical
24    Keystone materials from the Coors Archive” because MillerCoors allegedly improperly
25    withheld this evidence during discovery. MIL, ECF No. 382, 23. MillerCoors responds
26    that it “produced hundreds of documents from the Coors Archive in the course of
27    discovery, including in its first production” and complied with an order from Magistrate
28    Judge Lopez granting Stone additional deposition time with MillerCoors’ archivist.
                                                    7
                                                                                 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26855 Page 8 of 20



1     Opp’n, ECF No. 288, 24-25, n. 19. The Court granted the Parties leave to provide
2     additional briefing on this Motion in Limine and has considered their arguments set forth
3     therein. See Offer of Proof, ECF No. 423 and Resp. to Offer of Proof, ECF No. 426.
4     Perplexingly, however, only one paragraph of Stone’s Offer of Proof addresses the
5     Coors Archive. ECF No. 423, 5. The remainder of Stone’s Offer of Proof is directed at
6     five other categories of discoverable information MillerCoors allegedly “continues to
7     withhold.” Id. Here, the Court addresses only Stone’s Motion in Limine regarding the
8     Coors Archive. Stone’s Offer of Proof is further addressed in § V of this Order, below.
9           Federal Rule of Civil Procedure 26(a)(1)(ii) requires parties to provide “a copy – or
10    a description by category and location – of all documents, electronically stored
11    information, and tangible things that the disclosing party has in its possession, custody, or
12    control and may use to support its claims and defenses.” These disclosures are
13    mandatory and must be made “without awaiting a discovery request.” Id. “If a party
14    fails to provide information or identify a witness as required by Rule 26(a) or (e), the
15    party is not allowed to use that information or witness to supply evidence . . . at trial.”
16    Fed. R. Civ. P. 37(c)(1). This sanction is mandatory unless “the part[y’s] failure to
17    disclose the required information is substantially justified or harmless.” Yeti by Molly,
18    Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (emphasis added).1
19          Here, MillerCoors cannot show the failure was substantially justified. The Court
20    has already adopted the thoughtful and thorough recommendation of Magistrate Judge
21    Lopez addressing monetary sanctions for this issue wherein she found MillerCoors had
22    “not complied with its discovery obligations with respect to the historical Keystone
23    materials.” Report & Recommendation, ECF No. 283, 9. Magistrate Judge Lopez noted
24    there were serious questions “as to how diligent MillerCoors’ search and corresponding
25
26
      1
27          While the Court has separately issued monetary sanctions to MillerCoors arising
      from this same dispute, see Order, ECF No. 409, those sanctions are independent of the
28    determination of whether this evidence may be used at trial.
                                                     8
                                                                                  3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26856 Page 9 of 20



1     production really was.” Id. at 7.
2           The Court thus turns to harmlessness. “Implicit in Rule 37(c)(1) is that the burden
3     is on the party facing sanctions to prove harmlessness.” Yeti by Molly, 259 F.3d at 1107.
4     Stone argues harm has occurred because (1) it was not allowed to inspect the Coors
5     Archive, MIL, ECF No. 382, 26-27, and (2) MillerCoors “has still not made a full and
6     complete production of historical Keystone images that support Stone in this case,” Offer
7     of Proof, ECF No. 423, 5. When Stone previously made this argument in support of its
8     request for an “on-site inspection of the historical items in their locations in the Coors
9     Archive,” Magistrate Judge Lopez found Stone’s “argument that it is entitled to ‘access to
10    the archive itself and the physical arrangement that [the archivist] relied on’ is notably
11    void of any supporting authority.” Order, ECF No. 218, 11-12. The Court agrees that
12    Rule 26 does not contemplate “on-site inspection,” and therefore, this cannot serve as a
13    basis for harm to Stone. Moreover, with respect to the Coors Archive, MillerCoors has
14    represented that its contents have now been fully disclosed, and Stone does not contest
15    this point. As the Court has not yet set a date for trial, it concludes that MillerCoors has
16    shown the failure was harmless.
17          Accordingly, the motion is DENIED.
18          F.     Stone Motion No. 6 – Exclusion of Evidence and Argument Inconsistent
                   with Deposition Testimony of Rule 30(b)(6) Witnesses
19
20          Stone argues “MillerCoors should not be permitted to offer evidence or argument
21    that is inconsistent with the deposition testimony of its designated Rule 30(b)(6)
22    witnesses.” MIL, ECF No. 382, 28. Stone supports this contention by stating
23    MillerCoors failed to produce a knowledgeable Rule 30(b)(6) witness and that allowing
24    MillerCoors to now “ambush Stone with new information at trial[] would defeat the
25    entire purpose of the Rule.” Id. at 32. MillerCoors argues that the motion is overbroad
26    and that any inconsistencies with Rule 30(b)(6) depositions can be addressed through
27    cross-examination. Opp’n, ECF No. 388, 26.
28          The Court has addressed similar motions before. See Med. Sales & Consulting
                                                    9
                                                                                  3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26857 Page 10 of 20



1    Grp. v. Plus Orthopedics USA, Inc., Case No. 08-cv-1595-BEN, 2011 U.S. Dist. LEXIS
2    53766, at *5-6 (S.D. Cal. May 18, 2011) (denying plaintiffs’ motion in limine to exclude
3    certain Rule 30(b)(6) witness testimony on grounds the witness was unprepared). There,
4    the Court found the blanket motion to exclude such testimony was premature because
5    there is not yet “contradictory trial testimony to compare with the witnesses’ deposition
6    testimony.” Id. at 6. The same reasoning applies here. Accordingly, Stone’s motion is
7    DENIED without prejudice. Stone may raise the issue at trial if MillerCoors attempts to
8    offer contradictory Rule 30(b)(6) witness testimony.
9    IV.   MILLERCOORS’ MOTIONS IN LIMINE NOS. 1-9 [ECF No. 379]
10         A.     MillerCoors Motion No. 1 – Excluding Evidence and Argument of
                  Unused Advertisements Created by Third Parties
11
12         MillerCoors argues the Court should “exclude evidence and argument regarding
13   advertisements proposed by third parties that MillerCoors never adopted or used in
14   commerce.” MIL, ECF No. 379, 1-6. Specifically, MillerCoors seeks exclusion of
15   certain billboard designs developed by a marketing firm for MillerCoors that were never
16   actually published. Id. at 1-2. MillerCoors argues the evidence is irrelevant, content
17   created by third parties cannot be attributed to MillerCoors, and such evidence does not
18   prove MillerCoors’ intent with respect to infringement. Id. at 2-4. Stone responds that
19   such evidence supports its contentions that MillerCoors intended to confuse consumers.
20   Opp’n, ECF No. 390, 4-5.
21         The Court agrees with Stone. Stone’s first claim for relief is for trademark
22   infringement, alleging MillerCoors intentionally copied the STONE® mark. Compl.,
23   ECF No. 1, 17-18. This evidence could be relevant to MillerCoors’ intent to infringe the
24   mark and its knowledge that it was doing so, regardless of whether these particular
25   billboards were ever published. Accordingly, the motion is DENIED. See, e.g.,
26   Fresenius, 2006 WL 1646113, at *3 (evidence is excluded on a motion in limine only if it
27   is inadmissible for any purpose).
28
                                                 10
                                                                              3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26858 Page 11 of 20



1          B.     MillerCoors Motion No. 2 – Exclusion of Evidence Regarding Discovery
                  Disputes
2
3          MillerCoors seeks to “preclude [Stone] from making any argument or introducing
4    any evidence concerning [] pretrial discovery disputes, the parties’ discovery
5    negotiations, and the Court’s discovery orders as irrelevant, confusing, and unduly
6    prejudicial.” MIL, ECF No. 379, 7. Stone responds that it is “entitled to cross-examine
7    MillerCoors’ experts about how gaps in MillerCoors’ documents impacted their
8    opinions” and that alleged discovery misconduct may be evidence of willfulness. Opp’n,
9    ECF No. 390, 8.
10         Other courts in this Circuit have found that evidence of discovery disputes and
11   misconduct “may be probative of willfulness, and as such, a broad limitation is
12   unwarranted” in a motion in limine. See, e.g., Corning Optical Comm. Wireless Ltd. v.
13   Solid, Inc., Case No. 14-cv-03750-PSG, 2015 WL 5569095, at *2 (N.D. Cal. Sep. 22,
14   2015). The Court agrees that the broad limitation is likewise not warranted here because
15   Stone may be able to establish relevance as to particular issues addressed in MillerCoors’
16   Motion in Limine. Accordingly, the motion is DENIED. However, this ruling does not
17   preclude more specific objections at trial.
18         C.     MillerCoors Motion No. 3 – Exclusion of Evidence and Witnesses not
                  Properly Produced or Disclosed in Discovery
19
20         MillerCoors seeks exclusion of 540 documents and five witnesses it alleges Stone
21   “did not disclose or did not timely disclose during discovery.” MIL, ECF No. 379, 9-14.
22   In support, MillerCoors argues that allowing these evidence and exhibits would amount
23   to “trial by ambush.” Id. at 9. Stone responds that it “has acted in good faith to disclose
24   relevant witnesses in this case” and did not fail to disclose any documents. Opp’n, ECF
25   No. 390, 9-12.
26         “The purpose of [Federal Rule of Evidence] 26(a) is to allow the parties to
27   adequately prepare their cases for trial and to avoid unfair surprise.” Kilroy v. L.A.
28   Unified School Dist. Board of Education, Case No. CV 16-9068-DMG (JDE), 2017 WL
                                                   11
                                                                                3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26859 Page 12 of 20



1    10544624, at *1 (C.D. Cal. Oct. 5, 2017) (quoting Russell v. Absolute Collection
2    Services, Inc., 763 F.3d 385, 396 (4th Cir. 2014)). Here, fact discovery closed on May
3    31, 2019, and ample time has passed since disclosure to prevent any “unfair surprise” to
4    MillerCoors. Moreover, “[o]rders in limine which exclude broad categories of evidence
5    should rarely be employed.” Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708,
6    712 (6th Cir. 1975). The Court declines to do so here. MillerCoors’ motion is DENIED.
7          D.     MillerCoors Motion No. 4 – Exclusion of Improper Actual Confusion
                  Evidence
8
9          MillerCoors seeks to preclude Stone “from introducing improper actual confusion
10   evidence or making any argument concerning it at trial.” MIL, ECF No. 379, 14.
11   MillerCoors argues this evidence, which includes social media posts from alleged
12   consumers describing confusion as to a new “Stone Light” beer, is irrelevant, hearsay,
13   and not timely disclosed. Id. Stone opposes, arguing social media evidence is relevant
14   and admissible. Opp’n, ECF No. 390, 13.
15         The Ninth Circuit has held that in trademark cases, witnesses may testify about
16   “telephone calls from confused customers” to show confusion under the state of mind
17   exception to the hearsay rule. Lahoti v. Vericheck, Inc., 636 F.3d 501, 509 (citing Fed. R.
18   Evid. 803(3)). Moreover, MillerCoors errs in stating that the Court has found social
19   media evidence to be per se irrelevant. MIL, ECF No. 14-15 (quoting Order, ECF No.
20   85, 10). Instead, the Court stated that “it is not permitted to weigh evidence” in the
21   context of summary judgment, and that the jury may consider such evidence if the
22   evidence is properly authenticated and otherwise admissible. Order, ECF No. 360, 17-
23   18. MillerCoors citation to LaPorta v. BMW of North America, LLC for the proposition
24   that social media statements are hearsay not subject to any exception is likewise
25   inapposite, as that case dealt with the objective standards of impairment for a vehicle
26   under the Song-Beverly Act. Case No. 17-cv-5145-KS, 2019 WL 988675, at *4 (C.D.
27   Cal. Jan. 24, 2019).
28         Accordingly, the motion is DENIED. The Court will delay ruling on authenticity
                                                  12
                                                                               3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26860 Page 13 of 20



1    and hearsay objections regarding social media posts until trial, dependent on the context
2    in which the evidence is offered.
3          E.     MillerCoors Motion No. 5 – Exclusion of Expert Testimony Regarding
                  Intent
4
5          MillerCoors seeks to preclude three of Stone’s expert witnesses, Brandon
6    Hernandez, David Stewart, and Phillip Hampton, from testifying about “their opinions
7    regarding MillerCoors’ alleged intent.” MIL, ECF No. 379, 21. MillerCoors argues that
8    such testimony goes to an ultimate issue of fact – willfulness – that must be decided by
9    the jury. Id. Stone responds that these experts are not testifying to an ultimate issue of
10   fact but rather to industry practices that are relevant to intent and willfulness. Opp’n,
11   ECF No. 390, 17.
12         “[A]n expert witness cannot give an opinion as to her legal conclusion, i.e., an
13   opinion on an ultimate issue of law.” Mukhtar v. Cal. State Univ., Hayward, 299 F.3d
14   1053, 1066 n. 10 (9th Cir. 2002) (emphasis in original). However, experts may opine that
15   a defendant “deviated from industry standards [to support] a finding that they acted in
16   bad faith.” Hangarter v. Provident Life and Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir.
17   2004). The Parties appear to agree on the law but not the content of the expert testimony.
18   Here, the motion is DENIED because MillerCoors seeks to exclude expert testimony that
19   could permissibly opine on its deviation from industry standards. See Fresenius, 2006
20   WL 1646113, at *3 (evidence is excluded on a motion in limine only if it is inadmissible
21   for any purpose).
22         F.     MillerCoors Motion No. 6 – Exclusion of Evidence and Argument
                  Regarding MillerCoors’ 2007 Trademark Application
23
24         MillerCoors argues the Court should exclude “argument or evidence relating to
25   MillerCoors’ 2007 trademark application and related proceedings because such argument
26   or evidence would be likely to confuse the jury and would be unduly prejudicial.” MIL,
27   ECF No. 379, 24 (citing Fed. R. Evid. 402 and 403). Stone argues the application is
28   relevant because it shows evidence of intent and contains admissions by MillerCoors
                                                   13
                                                                                3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26861 Page 14 of 20



1    regarding its first purported use of “STONES” for the Keystone brand. Opp’n, ECF No.
2    390, 21.
3          Other courts in this circuit have denied motions in limine in similar cases because
4    evidence of trademark application proceedings has been relevant to likelihood of
5    confusion and statements in the application may contradict other statements in evidence.
6    See, e.g., Moroccanoil, Inc. v. Marc Anthony Cosmetics, Inc., Case No. CV 13-2747-
7    DMG (AGRx), 2014 WL 5797541, at *2 (C.D. Cal. Oct. 7, 2014). In this case, Stone is
8    not arguing the trademark office’s findings are “final” or legally binding, but that
9    MillerCoors’ assertions in that application may contradict claims about how long
10   MillerCoors has used “STONES” with respect to the Keystone brand. Because the
11   evidence may be relevant and otherwise admissible, the motion is DENIED.
12         G.     MillerCoors Motion No. 7 – Exclusion of Evidence and Argument
                  Regarding Gross Revenues or Profits and Sales of Other Products
13
14         MillerCoors seeks exclusion of Stone Exhibits PX356 – PX365, PX370, and any
15   argument concerning MillerCoors total revenue or profits. MIL, ECF No. 379, 25.
16   MillerCoors argues the evidence is unfairly prejudicial and represents an attempt to make
17   this case about “craft” versus “big beer.” Id. Stone responds that evidence of revenue
18   and profits from other brands is admissible to show that the Keystone rebranding, rather
19   than other marketing ideas such as the 15-pack of Keystone, drove Keystone’s improved
20   revenue, and thus, would be relevant to Stone’s damages. Opp’n, ECF No. 390, 26.
21         The Court concurs total revenue figures are irrelevant and would likely cause
22   unfair prejudice. See Fed. R. Evid. 402 and 403. However, Stone may be able to
23   demonstrate sales of other products are relevant to determining the effects of the
24   allegedly infringing Keystone refresh. Accordingly, the motion is DENIED without
25   prejudice. MillerCoors may bring specific, appropriate objections to evidence at trial.
26         H.     MillerCoors Motion No. 8 – Exclusion of Evidence and Argument
27                Regarding MillerCoors’ Other Business Activities

28         MillerCoors seeks exclusion of evidence regarding its decisions to acquire Saint
                                                  14
                                                                               3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26862 Page 15 of 20



1    Archer Brewing Company and cease production in Irwindale, California. MIL, ECF No.
2    379, 30. It argues such evidence is irrelevant and would otherwise be unfairly
3    prejudicial. Id. (citing Fed. R. Evid. 401 and 403). Stone argues the evidence
4    MillerCoors ceased production in Irwindale is relevant to the cost associated with the
5    production of Keystone, and therefore, relates to Keystone’s revenues in calculating
6    disgorgement. Opp’n, ECF No. 390, 29. It argues evidence MillerCoors acquired Saint
7    Archer Brewing Company shows MillerCoors was attempting to “appropriate the San
8    Diego craft space.” Id.
9          Any marginal relevance of this evidence is substantially outweighed by the danger
10   of unfair prejudice and potential for confusion of the issues placed before the jury. Other
11   evidence can be used to establish the costs of Keystone’s production, and appropriation
12   of the “San Diego craft space” is not at issue here. Accordingly, the motion is
13   GRANTED.
14         I.     MillerCoors Motion No. 9 – Exclusion of Evidence and Argument
                  Concerning Legal Advice
15
16         MillerCoors seeks exclusion of “[a]ny mention [of] MillerCoors’ decision to seek
17   or not to seek legal advice, withholding of such legal advice, and the existence or non-
18   existence of any opinion of counsel.” MIL, ECF No. 379, 32. In support, MillerCoors
19   argues such evidence would be “irrelevant, confusing to the jury, and unfairly
20   prejudicial.” Id. Stone alleges “MillerCoors intends to argue at trial that it never
21   considered the STONE® mark when it developed and waged its infringing ‘Own the
22   Stone’ campaign.” Opp’n, ECF No. 390, 30. Stone asserts that MillerCoors’ privilege
23   log demonstrates MillerCoors sought legal advice about potential infringement during the
24   Keystone refresh. Id.
25         The Court cannot “honor the shield of the attorney-client privilege and then allow
26   [the opposing party] to use it as a sword to prove its case.” McKesson Info. Solutions,
27   Inc. v. Bridge Medical, Inc., 434 F. Supp. 2d 810, 812 (E.D. Cal. 2006). Here,
28   MillerCoors has stated it “will not rely on advice of counsel to support its claims and
                                                  15
                                                                               3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26863 Page 16 of 20



1    defenses in this case.” MIL, ECF No. 379, 31. Moreover, the Court has already held that
2    Stone may object at trial to the extent evidence is based on the undisclosed opinions of
3    counsel. See, supra, § III(A). Accordingly, the motion is GRANTED. Stone may not
4    make argument or introduce evidence concerning legal advice MillerCoors received
5    about the Keystone refresh.
6    V.    STONE’S OFFER OF PROOF AND MOTION FOR LEAVE TO FILE
           REPLY [ECF No. 431]
7
8          On October 21, 2020, the Court held a Status Conference in this case at which
9    Stone sought leave from the Court to submit an Offer of Proof “to demonstrate that []
10   documents that were later discovered in the possession of third parties were requested
11   from Molson Coors,” and MillerCoors’ represented that it had produced those
12   documents. Status Conference Tr., ECF No. 415, 9:6-9. Stone argued some of these
13   documents related to the Coors Archive addressed above, see, supra, § III(E), but others
14   related to “massive quantities of literally databases of information that were never
15   searched for or produced.” Id. at 10:1-4. The Court granted Stone’s request to file an
16   Offer of Proof on Stone’s Motion in Limine # 5, id. at 25:6-10; see also Minute Order,
17   ECF No. 410, but also ordered the Parties to take certain actions that the Parties appear to
18   have ignored.
19         As mentioned above, only one paragraph of Stone’s Offer of Proof addresses the
20   Coors Archive, which is the subject of its Motion in Limine # 5. See ECF No. 423, 5.
21   The remainder of the Offer of Proof addresses alleged withholding of documents
22   pertaining to (1) MillerCoors’ 2019 Keystone Renter Strategy; (2) the Communications
23   Advantage database; (3) a database of social media, radio, and other advertising; (4)
24   economy strategy documents; and (5) “Space Planning” documents. Id. at 1-5. Stone
25   does not request a specific remedy. See id. at 5 (“Stone MIL 5 focuses on excluding the
26   selectively-produced [Coors] Archive, but an effective remedy must ensure a fair trial not
27   impacted by withheld documents and objections that leverage [MillerCoors’] discovery
28   misconduct.”). MillerCoors responds that “all of the categories of documents [sought by
                                                  16
                                                                               3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26864 Page 17 of 20



1    Stone in its Offer of Proof] have been included in prior, settled discovery disputes,” and
2    Stone’s requests were outside the Parties’ agreed upon electronically stored information
3    protocol. Opp’n, ECF No. 426, 1-2.
4          At the Status Conference, the Court ordered the Parties to (1) meet and confer in-
5    person; (2) exchange lists of their intended witnesses, the substance of the witnesses’
6    testimony, and the documents they will be using to support that testimony within 45 days;
7    and (3) stipulate which of the documents described above MillerCoors will agree can
8    come into evidence. Status Conf. Tr., ECF No. 415, 23:22-25:5. Though the Parties met
9    and conferred in-person, there is no indication they have exchanged the lists described
10   above or drafted an appropriate stipulation. Instead, three days after their meet-and-
11   confer, Stone filed its Offer of Proof only minimally addressing its Motion in Limine # 5.
12   Offer of Proof, ECF No. 423. After MillerCoors responded to the Offer of Proof, Stone
13   filed an Ex Parte Motion for Leave to File Reply in Support of Offer of Proof Re.
14   Withheld Evidence / MIL # 5. ECF No. 431.2 During this time, the 45-day deadline for
15   the exchange of witness lists and a stipulation on evidence expired without any indication
16   the Parties have complied with the Court’s other directives to the Parties at the Status
17   Conference. Accordingly, the Court finds the Parties have failed to adhere to its order
18   issued during the Status Conference and is considering imposing sanctions. See Fed. R.
19   Civ. P. 16(f) (“On motion or on its own, the Court may issue any just orders, including
20   those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to obey a
21   scheduling or other pretrial order.”).
22
23
     2
            To justify ex parte relief, “the evidence must show that the moving party’s cause
24   will be irreparably prejudiced if the underlying motion is heard according to regular
25   noticed motion procedures.” Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp.
     488, 492 (C.D. Cal. 1995). The Court notes that it already granted Stone’s request to file
26   an Offer of Proof on this matter. Minute Order, ECF No. 410. Further briefing would
27   only be redundant. Moreover, Stone fails to allege in its Ex Parte Motion sufficient
     grounds to show “irreparable prejudice.” See Mission Power, 883 F. Supp. at 492.
28   Accordingly, Stone’s Ex Parte Motion for Leave is DENIED.
                                                    17
                                                                                   3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26865 Page 18 of 20



1          The Parties are, therefore, ordered to file an updated Pretrial Order. See Civ. L. R.
2    16.1(f)(g). Stone’s counsel shall provide MillerCoors’ counsel a draft Pretrial Order by
3    January 28, 2021. After meeting and conferring, the Parties are ordered to lodge an
4    updated Pretrial Order by Friday, February 12, 2021. The Pretrial Order shall comply
5    with Local Rule 16.1. This will assist the Court in expeditiously moving this case to trial
6    while narrowing and defining the nature of the ongoing discovery dispute, and the
7    Parties’ efforts should be aided by the Court’s resolution of their Motions in Limine.
8    VI.   MOTIONS TO SEAL [ECF Nos. 424, 428, 433]
9          Concurrent with the Parties’ briefing on Stone’s Offer of Proof and Motion for
10   Leave to File Reply in Support of Offer of Proof, the Parties moved to file under seal
11   portions of their briefs, declarations, and supporting exhibits.
12         The portions of the briefs, declarations, and exhibits sought to be sealed contain,
13   reference, or discuss commercially sensitive and proprietary business data. These
14   documents have been previously designated “Confidential,” “Confidential – Attorneys’
15   Eyes Only,” or “Privileged” pursuant to the Protective Order issued in this case. See ECF
16   No. 54. Specifically, these exhibits contain business information including detailed
17   business strategy and detailed agreements with third parties.
18         “[C]ompelling reasons sufficient to outweigh the public’s interest in disclosure and
19   justify sealing court records exist when such court files might . . . become a vehicle for
20   improper purposes, such as the use of records to . . . release trade secrets.” Kamakana v.
21   City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). A “trade secret may
22   consist of any formula, pattern, device or compilation of information which is used in
23   one’s business, and which gives him an opportunity to obtain an advantage over
24   competitors who do not know or use it.” The Court can seal proprietary information to
25   protect a business from potential harm. See Obesity Research Institute, LLC v. Fiber
26   Research International, LLC, No. 15-CV-00595-BAS-MDD, 2017 WL 6270268, at *2
27   (S.D. Cal. Dec. 8, 2017) (granting motion to file documents containing proprietary
28   business information under seal).
                                                   18
                                                                                3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26866 Page 19 of 20



1          Accordingly, the motions to seal are GRANTED. Redacted versions of the
2    aforementioned documents have been filed on the public docket. The Clerk is directed to
3    file unredacted versions of the documents and exhibits lodged at Docket Numbers 425,
4    429, and 434 under seal.
5    VII. CONCLUSION
6          In summary, the Court rules as follows:
7          1.     The Court DENIES Plaintiff’s Motion in Limine # 1 – Exclusion of
8    Evidence or Argument that MillerCoors Believed it had the Legal Right to use “Stone” or
9    Relied on any such Belief.
10         2.     The Court GRANTS Plaintiff’s Motion in Limine # 2 – Reference to
11   Certain Aspects of Private Equity Investments in Stone.
12         3.     The Court DENIES Plaintiff’s Motion in Limine # 3 – Disclaimer of
13   Actions and Statements of Advertising Agencies.
14         4.     The Court DENIES Plaintiff’s Motion in Limine # 4 – Exclusion of
15   Evidence for Stone’s Motive for Filing Suit.
16         5.     The Court DENIES Plaintiff’s Motion in Limine # 5 – Exclusion of
17   Evidence and Argument from the “Undisclosed Coors Archive.”
18         6.     The Court DENIES Plaintiff’s Motion in Limine # 6 – Exclusion of
19   Evidence and Argument Inconsistent with Deposition Testimony of Rule 30(b)(6)
20   Witnesses.
21         7.     The Court DENIES Defendant’s Motion in Limine # 1 – Excluding
22   Evidence and Argument of Unused Advertisements Created by Third Parties.
23         8.     The Court DENIES Defendant’s Motion in Limine # 2 – Exclusion of
24   Evidence Regarding Discovery Disputes.
25         9.     The Court DENIES Defendant’s Motion in Limine # 3 – Exclusion of
26   Evidence and Witnesses not Properly Produced or Disclosed in Discovery.
27         10.    The Court DENIES Defendant’s Motion in Limine # 4 – Exclusion of
28   Improper Actual Confusion Evidence.
                                                19
                                                                           3:18-cv-00331-BEN-LL
 Case 3:18-cv-00331-BEN-LL Document 440 Filed 01/07/21 PageID.26867 Page 20 of 20



1          11.   The Court DENIES Defendant’s Motion in Limine # 5 – Exclusion of
2    Expert Testimony Regarding Intent.
3          12.   The Court DENIES Defendant’s Motion in Limine # 6 – Exclusion of
4    Evidence and Argument Regarding MillerCoors’ 2007 Trademark Application.
5          13.   The Court DENIES Defendant’s Motion in Limine # 7 – Exclusion of
6    Evidence and Argument Regarding Gross Revenues or Profits and Sales of Other
7    Products.
8          14.   The Court GRANTS Defendant’s Motion in Limine # 8 – Exclusion of
9    Evidence and Argument Regarding MillerCoors’ Other Business Activities.
10         15.   The Court GRANTS Defendant’s Motion in Limine # 9 – Exclusion of
11   Evidence and Argument Concerning Legal Advice.
12         16.   The Court GRANTS the Parties’ motions to seal. ECF Nos. 424, 428, 433.
13         In addition, the Parties are ordered to submit an updated Pretrial Order meeting the
14   requirements of Local Rule 16.1(f)(6) by February 12, 2021. Plaintiff shall provide a
15   draft of the Pretrial Order to Defendant by January 28, 2021.
16         IT IS SO ORDERED.
17
18   DATED: January 7, 2021                       _________________________
                                                  Hon. Roger T. Benitez
19                                                United States District Court
20
21
22
23
24
25
26
27
28
                                                 20
                                                                              3:18-cv-00331-BEN-LL
